Citation Nr: 1127396	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 10 percent for Meniere's syndrome, currently rated as labyrinthitis. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified in a personal hearing before the undersigned. A copy of the hearing transcript is associated with the claims file.

In a January 2009 statement of the case, the RO considered the Veteran's hearing loss as part of his Meniere's syndrome.  Although the RO did not address and increased rating for Meniere's syndrome as a separate issue, the Board considers the issue of a rating in excess of 10 percent for Meniere's syndrome as currently on appeal and has stated the issues accordingly. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to these claims.

In July 2008, the Veteran filed a claim for an increased rating for hearing loss.  In a September 2008 rating decision, the RO continued the Veteran's 10 percent disability rating.  In October 2008, the Veteran filed a notice of disagreement.  In a January 2009 decision, the RO increased the Veteran's disability rating for hearing loss to 30 percent.

In an October 2008 letter, the Veteran filed a claim for tinnitus and contended that his hearing loss should be recategorized as ear disease.  In a May 2009 decision, the RO granted service connection for tinnitus and assigned a separate disability evaluation of 10 percent.  In the same decision, the RO also continued the Veteran's 10 percent disability rating for labyrinthitis with a history of Meniere's syndrome.  The Veteran did not separately appeal this decision. 

In a January 2009 statement of the case, the Veteran was provided the rating criteria for Meniere's syndrome.  It was also noted that as the December 2008 VA examiner found no current symptoms of dizziness to warrant a 60 percent rating under the diagnostic code for Meniere's syndrome, the evaluation of hearing loss must be separate.  The Board notes that the VA examination was in October 2008, and not December 2008. 

During his April 2011 hearing, the Veteran testified that the October 2008 VA examiner failed to ask him about dizziness, vertigo, and imbalance.  The Veteran reported he gets dizziness three or four times a week.  The Veteran's representative argued that the considering the Veteran's symptoms including hearing loss, tinnitus, and dizziness, the Veteran was entitled to a higher disability rating, presumably under the diagnostic code for Meniere's syndrome. 

The Board considers this argument as a continued claim for an increased rating for Meniere's syndrome.  Diagnostic Code 6205 provides the criteria for rating Meniere's syndrome.  Meniere's syndrome manifested by hearing impairment with attacks of vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's syndrome manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6205.  The Note under this Diagnostic Code indicates that Meniere's syndrome is evaluated either under the aforementioned criteria or by separately evaluating vertigo (as peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  The Note goes on to state "But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205."

The Veteran is currently separately service connected for bilateral hearing loss, tinnitus and peripheral vestibular disorders (labyrinthitis) with a combined disability rating of 40 percent. In this case, the Board points out that, as any decision with respect to the claim for an increased rating for Meniere's syndrome may affect the Veteran's claim for an increased rating for hearing loss, the claim for an increased rating for hearing loss is inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  If the Veteran is granted a disability rating higher than 40 percent for Meniere's syndrome, the Veteran would no longer be separately rated for hearing loss.  As the claims should be considered together, it follows that, any Board action on the increased rating for hearing loss claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

Finally, the Board is aware that some disorders, such as Meniere's syndrome, are subject to periodic exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hearing and Meniere's syndrome since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a physician to determine the current nature and severity of his hearing loss and Meniere's syndrome.  To the extent possible, the RO/AMC should schedule an examination for the Meniere's syndrome during an active stage of the disease.  All indicated tests and studies are to be performed, and a comprehensive employment history obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

